Granger, J.
Appellant’s claim for a temporary injunction rests on a part of section 2405 of the Code, and we quote part of the section, including the particular provision relied on, as follows: “Whenever a nuisance is kept, maintained or exists, as defined in this chapter, any citizen of the county may maintain an action in equity to perpetually enjoin and abate the same. Ln such action the court or a judge in vacation, shall upon the presentation of a petition therefor, allow a temporary writ of injunction without bond, if it shall be made to appear to the satisfaction of the court or judge, by evidence in the fqrm of affidavits, depositions, oral testimony or otherwise, as the plaintiff may elect, unless the court or judge, by previous order, shall have directed the form and manner in which it shall be presented, that the nuisance complained of exists. Three days’ notice in writing shall be given the defendant of the hearing of the application, and if then continued at his instance, the writ as prayed shall be granted as a matter of course.’’ Appellant’s view is that, when defendants elected to take their testimony by deposition, it necessitated a continuance of the cause, and hence the continuance was at their instance; so that, as a matter of right, he was entitled to a temporary injunction. The petition asks for a temporary writ, and that it be made perpetual on final hearing. No other application for a temporary writ was made, nor was the matter of such a writ suggested untii after the continuance of the cause, when such a writ was demanded because of the continuance. Appellant states, as the only question in this court, as follows: “3hould the court have granted a temporary injunction when the defendant elected to have his testimony taken in the form of depositions, and the court conceded the request?” The depositions to be taken had no reference to an application for a temporary injunction, but to the final trial, involving the right to a permanent injunction. It does not appear that when the order was made that, in effect, continued the cause, the parties contemplated any inquiry into a right to a temporary injunction that was continued, but the cause on its merits. Now, looking to the section, as quoted, and it will be seen that the granting of the temporary writ as a matter of course follows a continuance of an application for a temporary writ. It will be seen that it applied as well to a hearing before a judge in vacation as the court. The language, summarized, is: “In such action the court, or a judge in vacation, shall, upon the presentation thereof, allow a temporary writ of injunction without bond, if it shall be made to appear to the satisfaction of the court or judge * * * that the nuisance complained of exists. Three days’ notice in writing shall be given the defendant of the hearing of the application, and, if then continued at his instance, the writ as prayed shall be granted as a matter of course.” We think there was no application pending to bring the case within the statute. Judgment is affirmed.